Title: From George Washington to Major General William Heath, 16 February 1780
From: Washington, George
To: Heath, William


          
            Dear Sir
            Head Quarters Morris Town 16th Feby 1780
          
          I have recd your several favors of the 2d 4th 8th and 10th Instants. From the frequency of fires at West point and its dependencies, one would think there was something more than accident, and yet, from the enquiry, they do not appear to be the effect of design. It is possible that there may be Fire Engines in some of the town up the River, one of which you might perhaps obtain upon application. The posts at the Highlands are of so much consequence to the people of the state of New York, that, I am convinced, they will readily afford every assistance towards the safety and security of the Works.
          You will be pleased to furnish Mr Spencer with a sum of Money to enable him to travel to Virginia—of which he should take a Certificate from the Dy Pay Mr Genl that he may settle his account with his Regimental pay Master, and as you mention his Want of Cloaths, he may be permitted to draw such necessaries as the public store affords, paying for them at the price regulated by Congress.
          I am pleased to find that the state of Massachusetts have, upon reconsideration, given Major Hull his rank, and I hope that, as they are now fully possessed of the principles of Rank and of the consequences which would ensue from a deviation from them, they will not in future make any promotions out of the regular line.
          The Affair at the White plains is a very unlucky one, and our loss, considering the strength of the detachment, very considerable. It is some consolation that our Officers and Men appear to have made a brave resistance. I cannot help suspecting that our Officers, in advance, quarter too long in a place—by these Means, the enemy, by their emissaries, gain a perfect k⟨now⟩ledg⟨e⟩ of their Cantonments, and form their attacks accordingly—were

they to shift constantly, the enemy could scarcely ever attain this knowledge.
          A short continuance of the present weather will break up the Ice or render it impassable, either of which will put you in a better state as to security. I am &c.
        